Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claim(s) 11-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 20140268559 A1 to Vega.
 Claim 11
Vega teaches a computer system comprising:
a housing including a base and a removable cover, the cover movable between engaged and disengaged positions relative to the base and being secured to the base in the engaged position; [e.g. Vega; Abstract, Claim 1, Para. 0009, 0022 – Herein, Vega discloses an enclosure (e.g. housing) including a bottom, front panel and two side panels (e.g. base) and a lid (e.g. removable cover) that is movable forward and backwards to locked and unlocked (e.g. engaged and disengaged) relative to the base and being secured in the locked position.] and
an intrusion detection circuit configured to detect when the cover has been moved from the engaged position to the disengaged position, the intrusion detection circuit comprising an intrusion switch disposed within an interior of the base movable between first and second positions, wherein a portion of the cover contacts the intrusion switch when the cover is in the engaged position to move the intrusion switch to the first position and wherein contact between the portion of the cover and the intrusion switch is released when the cover is in the disengaged position to move the intrusion switch to the second position, and wherein the intrusion detection circuit in response to the intrusion switch being moved from the first position to the second position detects the cover has been moved from the engaged position to the disengaged position prior to the cover being removable from the base. [e.g. Vega; Abstract, Claim 1, Fig. 3, Para. 0009, 0018-0020, 0022 – Herein, Vega discloses an intrusion detection switch circuit (Fig. 3) configured to detect when the lid has been moved wherein an intrusion detection switch (Fig. 3) is located within an interior of the base, wherein a portion of the lid contacts the switch in the locked position and is released in the unlocked position wherein the switch detects the cover has been moved prior to the cover being removable from the base.]

Claim 12
Vega teaches the computer system of claim 11, wherein the intrusion switch is coupled to a sidewall of the base. [e.g. Vega; Fig. 3]

Claim 13
Vega teaches the computer system of claim 11, wherein the cover is slidable between the engaged and disengaged positions. [e.g. Vega; Para. 0022]

Claim 14
Vega teaches the computer system of claim 13, wherein a portion of the cover extends through a slot in the base in the engaged and disengaged positions. [e.g. Vega; Fig. 3 – Fig. 3 shows the lid having a lip that secures the lid through an opening (e.g. slot) of the base in the locked position)]



Claim 15
Vega teaches the computer system of claim 11, wherein when the intrusion switch is in the first position the intrusion detection circuit is a closed circuit and when the intrusion switch is in the second position the intrusion detection circuit is an open circuit. [e.g. Vega; Para. 0022]

Claim 18
Vega teaches the computer system of claim 11, wherein the intrusion detection circuit is configured to identify that the cover has been moved from the engaged position to the disengaged position by activating an alert. [e.g. Vega; Para. 0022]
Claim 19
Vega teaches the computer system of claim 18, wherein the alert comprises at least one of an audible signal, a visual signal, or a haptic signal. [e.g. Vega; Para. 0022 – a report (e.g. visual signal)]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vega in view of US 6191503 B1 to Kitten et al. (hereinafter “Kitten”)

Claim 16
 Vega teaches the computer system of claim 11 Vega fails to explicitly teach however, Kitten teaches:
“wherein when the intrusion switch is in the first position the intrusion detection circuit is an open circuit and when the intrusion switch is in the second position the intrusion detection circuit is a closed circuit” [e.g. Kitten; Abstract, Col 1 Ln 25-40; herein Kitten discloses that the circuit is open when the cover is closed and the circuit is closed when the cover is open.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the limitations above in the invention as disclosed by Vega with the advantage of preventing overrides or clearing of an intrusion event. as specified by Kitten Col 1 Ln 37-39.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vega in view of US 6289456 B1 to Kuo et al. (hereinafter “Kuo”)

Claim 17
While Vega teaches the computer system of claim 11 Vega fails to explicitly teach however, Kitten teaches:
“wherein the intrusion detection circuit after detecting the cover has been moved from the engaged position to the disengaged position is configured to indicate to a user the cover has been moved from the engaged position to the disengaged position when the computer system is powered on” [e.g. Kuo; Abstract, Col 4 Ln 1-27; herein Kuo discloses alerting a user if an intrusion has been detected during each power up.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the limitations above in the invention as disclosed by Vega with the advantage of accurately recording each intrusion attempt thus improving a user’s ability to investigate and narrow down suspects as discloses by Kuo Col 2 Ln 46-48

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vega in view of US 5945915 Cromer et al. (hereinafter “Cromer”)

Claim 20
While Vega teaches the computer system of claim 11 Vega fails to explicitly teach however, Kitten teaches:
“wherein the intrusion detection circuit is configured to transmit a signal to a remote monitoring system to indicate the cover has been moved from the engaged position to the disengaged position” [e.g. Cromer; Abstract, Col 1 Ln8-12 – herein Cromer discloses alerting a remote computer station with unauthorized access of the enclosure occurs.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the limitations above in the invention as disclosed by Vega with the advantage of alerting a system owner as soon as an intrusion occurs to better assist owner better protecting its assets from being stolen as disclosed by Cromer Col 11 Ln 9-16.

Allowable Subject Matter
Claims 1-10 are allowed as the prior art fails to disclose “…wherein a portion of the cover extends through a slot in one of the sidewalls of the base and contacts the intrusion switch when the cover is in the engaged position …”

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432